Case 3:20-cv-00711-JLS-AGS Document 1 Filed 04/14/20 PageID.1 Page 1 of 25



                                                             Apr 14 2020

                                                               s/ jenniferv




                                                    '20CV0711 JLS AGS
Case 3:20-cv-00711-JLS-AGS Document 1 Filed 04/14/20 PageID.2 Page 2 of 25
Case 3:20-cv-00711-JLS-AGS Document 1 Filed 04/14/20 PageID.3 Page 3 of 25
Case 3:20-cv-00711-JLS-AGS Document 1 Filed 04/14/20 PageID.4 Page 4 of 25
Case 3:20-cv-00711-JLS-AGS Document 1 Filed 04/14/20 PageID.5 Page 5 of 25
Case 3:20-cv-00711-JLS-AGS Document 1 Filed 04/14/20 PageID.6 Page 6 of 25
Case 3:20-cv-00711-JLS-AGS Document 1 Filed 04/14/20 PageID.7 Page 7 of 25
Case 3:20-cv-00711-JLS-AGS Document 1 Filed 04/14/20 PageID.8 Page 8 of 25
Case 3:20-cv-00711-JLS-AGS Document 1 Filed 04/14/20 PageID.9 Page 9 of 25
Case 3:20-cv-00711-JLS-AGS Document 1 Filed 04/14/20 PageID.10 Page 10 of 25
Case 3:20-cv-00711-JLS-AGS Document 1 Filed 04/14/20 PageID.11 Page 11 of 25
Case 3:20-cv-00711-JLS-AGS Document 1 Filed 04/14/20 PageID.12 Page 12 of 25
Case 3:20-cv-00711-JLS-AGS Document 1 Filed 04/14/20 PageID.13 Page 13 of 25
Case 3:20-cv-00711-JLS-AGS Document 1 Filed 04/14/20 PageID.14 Page 14 of 25
Case 3:20-cv-00711-JLS-AGS Document 1 Filed 04/14/20 PageID.15 Page 15 of 25
Case 3:20-cv-00711-JLS-AGS Document 1 Filed 04/14/20 PageID.16 Page 16 of 25
Case 3:20-cv-00711-JLS-AGS Document 1 Filed 04/14/20 PageID.17 Page 17 of 25
Case 3:20-cv-00711-JLS-AGS Document 1 Filed 04/14/20 PageID.18 Page 18 of 25
Case 3:20-cv-00711-JLS-AGS Document 1 Filed 04/14/20 PageID.19 Page 19 of 25
Case 3:20-cv-00711-JLS-AGS Document 1 Filed 04/14/20 PageID.20 Page 20 of 25
Case 3:20-cv-00711-JLS-AGS Document 1 Filed 04/14/20 PageID.21 Page 21 of 25
Case 3:20-cv-00711-JLS-AGS Document 1 Filed 04/14/20 PageID.22 Page 22 of 25
Case 3:20-cv-00711-JLS-AGS Document 1 Filed 04/14/20 PageID.23 Page 23 of 25
Case 3:20-cv-00711-JLS-AGS Document 1 Filed 04/14/20 PageID.24 Page 24 of 25
Case 3:20-cv-00711-JLS-AGS Document 1 Filed 04/14/20 PageID.25 Page 25 of 25
